Exhibit 10.1
 
SETTLEMENT AGREEMENT, WAIVER AND RELEASE OF CLAIMS


This Settlement Agreement, Waiver and Release of Claims (this “Agreement”),
dated November 17, 2015 (the “Effective Date”), is entered into by and between
Typenex Co-Investment, LLC, a Utah limited liability company (“Typenex”), and
Breathe eCig Corp. (formerly known as DNA Precious Metals, Inc.), a Nevada
corporation (“Company”). Each of Typenex and Company is sometimes individually
referred to hereinafter as a “Party” and collectively as the “Parties”.
Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed thereto in the Purchase Agreement (as defined below).
 
A.           On April 28, 2014, Typenex and Company entered into that certain
Securities Purchase Agreement (the “Purchase Agreement”), whereby Typenex
purchased from Company a Secured Convertible Promissory Note issued by Company
in the original principal amount of $552,500.00 (the “Company Note”) and a
Warrant to Purchase Shares of Common Stock (the “Warrant”).
 
B.            In connection with the Purchase Agreement, the Parties also
executed and delivered the following documents: a series of five (5) Investor
Notes made by Typenex in favor of Company (the “Typenex Notes”); a Security
Agreement listing all of the Typenex Notes as security for Company’s obligations
under the Financing Documents; an Irrevocable Letter of Instructions to Transfer
Agent (the “TA Letter”); a Secretary’s Certificate; and a Share Issuance
Resolution (such documents, together with the Purchase Agreement, the Company
Note, and the Warrant, the “Financing Documents”).
 
C.            On or around April 29, 2015, Typenex delivered to Company a Notice
of Exercise of Warrant, together with an attorney opinion letter, pursuant to
which Typenex exercised a portion of its rights under the Warrant to receive
7,541,511 shares of Company’s Common Stock (the “Delivery Shares”).
 
D.           Company and the Transfer Agent refused to deliver the Delivery
Shares to Typenex.
 
E.            As a result of Company’s and the Transfer Agent’s failure to
deliver the Delivery Shares to Typenex, on or around May 18, 2015, Typenex filed
a lawsuit against Company in the Third Judicial District Court of Salt Lake
County, State of Utah, as Case No. 150903317 (the “Utah Lawsuit”), sent Company
an Arbitration Notice pursuant to Section 8.3 and Exhibit I of the Purchase
Agreement (the “Utah Arbitration”), and also filed a lawsuit against Olde
Monmouth Stock Transfer Co. Inc., a New Jersey corporation (the “Transfer
Agent”) on May 28, 2015 in the United States District Court, Northern District
of Illinois, Eastern Division, as Case No. 1:15-cv-04720 (the “Illinois
Lawsuit”).
 
F.            After Typenex filed the Utah Lawsuit and the Illinois Lawsuit and
commenced the Utah Arbitration, Company filed a lawsuit against Typenex and
Transfer Agent in the Superior Court of New Jersey Law Division—Monmouth County,
as Case No. MON-L-2027-15 (the “New Jersey Lawsuit”, and together with the Utah
Lawsuit, the Utah Arbitration and the Illinois Lawsuit, the “Lawsuits”).
 
G.           The Illinois Lawsuit and the New Jersey Lawsuit were previously
dismissed.
 
H.           On October 13, 2015, Typenex and Company participated in a
mediation wherein the Parties entered into that certain Commercial Mediation
Settlement Agreement (the “Interim Settlement Agreement”).
 
I.            This Agreement is based on the terms of the Interim Settlement
Agreement and is intended to supersede and replace the Interim Settlement
Agreement in its entirety.
 
J.            In order to resolve the Utah Lawsuit and the Utah Arbitration and
all other disputes between the Parties, the Parties have agreed, subject to the
terms and conditions set forth herein, to (i) resolve all disputes regarding the
number of shares of Common Stock to be issued to Typenex, (ii) dismiss the Utah
Lawsuit and the Utah Arbitration, and (iii) affirmatively conclude all financial
obligations under the Financing Documents.


 
-1-

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the promises set forth in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
 
1.           Incorporation of Recitals. The foregoing recitals are contractual
in nature and are incorporated herein as part of this Agreement.
 
2.           Delivery of Shares.  Pursuant to the terms of the Exchange
Agreement attached hereto as Exhibit A (“Exchange Agreement”), Company agrees to
issue to Typenex 8,000,000 shares of Company Common Stock (the “Shares”) via
DWAC (as defined in the Warrant) in accordance with and in the manner prescribed
in the Warrant in exchange for the Warrant. The Parties agree Company will
deliver the Shares to Typenex in two installments: (i) 4,000,000 Shares within
five (5) Trading Days after the Effective Date (the “First Installment Shares”);
and (ii) 4,000,000 Shares on or before January 1, 2016 (the “Second Installment
Shares”).
 
3.           Put Right. Beginning on January 1, 2016, Typenex shall have the
right to put the Shares back to Company and Company shall be obligated to
purchase the Shares (the “Put Right”) at the following prices: (a) if any Shares
are put to Company from January 1, 2016 to April 30, 2016 (“Period 1”) Company
must purchase such Shares at $0.01 per share; (b) if any Shares are put to
Company from May 1, 2016 to August 31, 2016 (“Period 2”) Company must purchase
such Shares at $0.02 per share; and (c) if any Shares are put to Company between
September 1, 2016 and December 31, 2016 (“Period 3”) Company must purchase such
Shares at $0.03 per share. Typenex shall have the right to put up to 666,667
Shares per month to Company (the “Monthly Put Amount”); provided, however, that
if the number of Shares put to Company in a given month is less than the Monthly
Put Amount (such difference between the Monthly Put Amount and the number of
Shares actually put to Company in a given month, the “Rollover Shares”) then
Typenex shall have the right to put such Rollover Shares to Company at any time
in the same or immediately succeeding period. For the avoidance of doubt,
Rollover Shares from Period 1 may be rolled over to Period 2 and Rollover Shares
from Period 2 may be rolled over into Period 3, but Rollover Shares from Period
1 may not be rolled over to Period 3. In addition to the Monthly Put Amount,
Typenex shall also have the right to put up to 666,667 Rollover Shares per month
to Company. Typenex shall exercise the Put Right by delivering written notice of
such exercise (a “Put Notice”) to Company in the manner prescribed herein, which
Put Notice must state the number of Shares and the number of Rollover Shares for
which the Put Right is being exercised and the purchase price payable to Typenex
pursuant to such exercise. For purposes of this Agreement, the Put Right will be
deemed to be exercised on the date Typenex delivers a Put Notice to Company.
Company must then deliver the applicable purchase price to Typenex by wire
transfer of immediately available funds within five (5) Trading Days of the date
Typenex delivers a Put Notice to Company. Notwithstanding the foregoing, at such
time that Typenex’s Net Sales (as defined below) of Shares is equal to or
greater than $200,000.00, Typenex’s Put Right shall automatically terminate and
Typenex shall have no further rights to put Shares or Rollover Shares to Company
pursuant to this Section 3. For the avoidance of doubt, Rollover Shares shall be
purchased by Company at the put price per share for the period that such
Rollover Shares are rolled into and not the put price per share of the period
that such Rollover Shares are rolled from. By way of example only, if on May 15,
2016, Typenex sent Company a Put Notice electing to put 666,667 Rollover Shares
from Period 1 to Company, Company would be obligated to purchase such Rollover
Shares from Typenex at the Period 2 price of $0.02 per share and the total
purchase price payable to Typenex with respect to such Rollover Shares would be
$13,333.34 (666,667 Rollover Shares x $0.02).
 
4.           Restrictions on Sales of Shares.
 
4.1.           Volume Limitation. Typenex agrees that, with respect to the
Shares, in any given calendar week its Net Sales of such Shares shall not exceed
the greater of (a) ten percent (10%) of Company’s weekly dollar trading volume
in such week (which, for purposes hereof, means the number of shares traded
during such calendar week multiplied by the volume weighted average price per
share for such week), and (b) $5,000.00 (the “Volume Limitation”). For purposes
of this Agreement, the term “Net Sales” means the gross proceeds from sales of
the Shares sold in a calendar week minus any trading commissions or costs
associated with clearing and selling such Shares minus the purchase price paid
for any shares of Common Stock purchased on the open market during such week.
For the avoidance of doubt, any amounts paid by Company to Typenex pursuant to
the Put Right and any amounts received by Typenex in connection with previous
sales of shares received pursuant to the Warrant shall not be deemed to be Net
Sales.
 


 
-2-

--------------------------------------------------------------------------------

 
 
4.2.           Breach of Volume Limitation. Until such time as all the Shares
have been sold, Company shall have the right at any time to request that Typenex
or its broker deliver a brokerage account statement showing Typenex’s trading
activity with respect to the Shares. Typenex agrees to direct its broker to
provide such statements directly to Company upon Company’s request. Such
brokerage account statements shall delivered to Company within two (2) Trading
Days of a request from Company. In the event Typenex’s broker fails to timely
deliver any required brokerage account statement, Company may request that
Typenex provide such statement to Company and Typenex shall be obligated to
deliver such statement to Company within two (2) Trading Days of Company’s
request. For the avoidance of doubt, failure by Typenex’s broker to deliver a
brokerage account statement shall not be deemed a breach by Typenex of this
Agreement. Company and Typenex agree that in the event Typenex breaches the
Volume Limitation where its Net Sales of Shares during any week exceed the
dollar volume it is permitted to sell during such week pursuant to the Volume
Limitation, then in such event, as Company’s sole and exclusive remedy for such
breach (and which breach may not be used as a defense to Company’s performance
of its obligations hereunder), Company shall receive a cash payment equal to
such amount. By way of example only, if the Net Sales of a portion of the Shares
were $27,000.00 for a given week where the Volume Limitation was $25,000.00,
then Company would receive cash in the amount of $2,000.00 ($27,000.00 -
$25,000.00) within five (5) Trading Days of demonstrating the breach as set
forth below.  Company must prove any breach of the Volume Limitation by clear
and convincing evidence.
 
5.           Termination of Financing Documents. Upon Typenex’s receipt of the
First Installment Shares, the Parties agree that all of the Financing Documents
will be deemed to be terminated and of no further force or effect.  Each Party
agrees to execute such documents as may be necessary to release any collateral
and terminate any security agreement executed in connection with the Financing
Documents. Without limiting the foregoing, Company is authorized to file a UCC
termination statement with respect to any financing statement filed by Typenex
against any assets of Company.
 
6.           Judgment by Confession. Company has executed the Consent to Entry
of Judgment by Confession attached hereto as Exhibit B (the “Confession”) for
the benefit of Typenex. At any time following a material breach of this
Agreement that is not cured within five (5) business days of the occurrence of
such breach, Typenex may file the Confession in its reasonable discretion in the
final judgment amount of $500,000.00 (the “Judgment Amount”). In addition,
default interest at an interest rate equal to the lesser of 12% per annum or the
maximum rate permitted under applicable law, compounding daily, shall accrue on
the Judgment Amount from the date that is five (5) business days from the date
the Confession is filed until the Judgment Amount, with interest, is paid in
full. For purposes of illustration only and not by way of limitation, each of
the following shall be considered a material breach of this Agreement: (a)
Company’s failure to timely deliver the First Installment Shares or the Second
Installment Shares, (b) Company’s failure to timely deliver the purchase price
associated with any exercise by Typenex of the Put Right, or (c) Company’s
failure to provide adequate current public information pursuant to Section
7.1(d) below.
 
7.           Representations and Warranties.
 
7.1.           Representations and Warranties of Company. As a material
inducement to Typenex to enter into this Agreement, Company represents and
warrants to Typenex as follows:
 
(a)           Authority for Agreement. Company has full power, authority and
legal right and capacity to enter into and perform Company’s obligations under
this Agreement and each other document contemplated hereby to which Company is
or will be a party and to consummate the transactions contemplated hereby and
thereby.  Company has approved this Agreement and the other documents
contemplated hereby and the transactions contemplated hereby and thereby and has
authorized the execution, delivery and performance of this Agreement and the
other documents contemplated hereby and the consummation of the transactions
contemplated hereby and thereby.  No other proceedings on the part of Company,
whether by the officers, directors, shareholders, or otherwise, are necessary to
approve and authorize the execution, delivery and performance of this Agreement
and the other documents contemplated hereby and the consummation of the
transactions contemplated hereby and thereby.  This Agreement and the other
documents contemplated hereby to which Company is a party have been duly
executed and delivered by Company and are legal, valid and binding obligations
of Company, enforceable against Company in accordance with their respective
terms.


 
-3-

--------------------------------------------------------------------------------

 
 
(b)           No Violation to Result. The execution, delivery and performance by
Company of this Agreement and the other documents contemplated hereby and the
consummation by Company of the transactions contemplated hereby and thereby, do
not and will not, directly or indirectly (with or without notice or lapse of
time):  (i) violate, breach, conflict with, constitute a default under,
accelerate or permit the acceleration of the performance required by any note,
debt instrument, security agreement, mortgage or any other contract to which
Company is a party or by which Company is bound or any material law, judgment,
decree, order, rule, regulation, permit, license or other legal requirement of
any government authority applicable to Company; (ii) give any government
authority or other person the right to challenge any of the transactions
contemplated by this Agreement; or (iii) result in the creation or imposition of
any encumbrance, lien, or claim, or the possibility of any encumbrance, lien or
claim, or restriction in favor of any person upon the Shares or any of the
properties or assets of Company.  Except for a current report on Form 8-K under
the 1934 Act, no notice to, filing with, or consent of, any person is necessary
in connection with, nor is any “change of control” provision triggered by, the
execution, delivery or performance by Company of this Agreement and the other
documents contemplated hereby nor the consummation by Company of the
transactions contemplated hereby or thereby.  Company has given all notices,
made all filings (other than a current report on Form 8-K) and obtained all
consents necessary for the consummation of the transactions contemplated herein.
 
(c)           Upon issuance, the Shares will be duly authorized, validly issued,
fully paid and non-assessable.
 
(d)           So long as Typenex beneficially owns any of the Shares and for at
least twenty (20) business days thereafter, Company shall file all reports
required to be filed with the Securities and Exchange Commission pursuant to
Sections 13 or 15(d) of the 1934 Act, and shall take all reasonable action under
its control to ensure that adequate current public information with respect to
Company, as required in accordance with Rule 144, is publicly available, and
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
permit such termination.
 
7.2.           Representations and Warranties of Typenex. As a material
inducement to Company to enter into this Agreement, Typenex represents and
warrants to Company as follows:
 
(a)           Authority for Agreement. Typenex has full power, authority and
legal right and capacity to enter into and perform Typenex’s obligations under
this Agreement and each other document contemplated hereby to which Typenex is
or will be a party and to consummate the transactions contemplated hereby and
thereby.  Typenex has approved this Agreement and the other documents
contemplated hereby and the transactions contemplated hereby and thereby and has
authorized the execution, delivery and performance of this Agreement and the
other documents contemplated hereby and the consummation of the transactions
contemplated hereby and thereby.  No other proceedings on the part of Typenex,
whether by the officers, directors, stockholders, or otherwise, are necessary to
approve and authorize the execution, delivery and performance of this Agreement
and the other documents contemplated hereby and the consummation of the
transactions contemplated hereby and thereby.  This Agreement and the other
documents contemplated hereby to which Typenex is a party have been duly
executed and delivered by Typenex and are legal, valid and binding obligations
of Typenex, enforceable against Typenex in accordance with their respective
terms.
 
(b)           No Violation to Result. The execution, delivery and performance by
Typenex of this Agreement and the other documents contemplated hereby and the
consummation by Typenex of the transactions contemplated hereby and thereby, do
not and will not, directly or indirectly (with or without notice or lapse of
time):  (i) violate, breach, conflict with, constitute a default under,
accelerate or permit the acceleration of the performance required by any note,
debt instrument, security agreement, mortgage or any other contract to which
Typenex is a party or by which Typenex is bound or any material law,  judgment,
decree, order, rule, regulation, permit, license or other legal requirement of
any government authority applicable to Typenex; or (ii) give any government
authority or other person the right to challenge any of the transactions
contemplated by this Agreement.  No notice to, filing with, or consent of, any
person is necessary in connection with, nor is any “change of control” provision
triggered by, the execution, delivery or performance by Typenex of this
Agreement and the other documents contemplated hereby nor the consummation by
Typenex of the transactions contemplated hereby or thereby.  Typenex has given
all notices, made all filings and obtained all consents necessary for the
consummation of the transactions contemplated herein.
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.           Mutual Release.
 
8.1.           Release by Typenex. Conditioned upon and subject to Typenex’s
receipt of the First Installment Shares, in accordance with Section 2 hereof,
Typenex, on behalf of itself and its directors, shareholders, managers, members,
officers, employees, agents, attorneys, successors and assigns, and any and all
past and present such persons (collectively, the “Typenex Parties”), forever
relieves, releases and discharges Company and its directors, officers,
employees, agents, attorneys, successors and assigns, and any and all past and
present such persons (collectively, the “Company Parties”), from any and all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs and expenses (including, but not limited to, attorneys’ fees), damages,
injuries, actions and causes of actions, of whatever kind or nature, whether
legal or equitable, known or unknown, suspected or unsuspected, contingent or
fixed (each a “Claim”, and collectively, the “Claims”), that Typenex or any of
the Typenex Parties may have that are based upon, relate to or arise out of the
Lawsuits, the Financing Documents, or any transaction contemplated by the
parties under the Financing Documents, arising or accruing before the Effective
Date.  Such release will not apply to or affect any breach of this Agreement,
the Exchange Agreement, or any other transaction entered into between Typenex
and Company that is outside the scope of the Financing Documents.
 
8.2.           Release by Company. Company, on behalf of itself and the Company
Parties, forever relieves, releases and discharges Typenex and the Typenex
Parties, from any and all Claims that Company or any of the Company Parties may
have that are based upon, relate to or arise out of the Lawsuits, the Financing
Documents, or any transaction contemplated by the parties under the Financing
Documents, arising or accruing before the Effective Date. Such release will not
apply to or affect any breach of this Agreement, the Exchange Agreement, or any
other transaction entered into between Typenex and Company that is outside the
scope of the Financing Documents.
 
8.3.           Release Representations.  Each Party hereto, for itself and on
behalf of such Party’s other respective releasing parties, represents, warrants
and agrees that (a) such Party hereby waives any Claims such Party has against
any of the parties it is releasing hereunder, (b) such Party covenants not to
institute against any of the parties it is releasing hereunder any proceeding,
suit or action, at law or in equity, of whatsoever kind or nature, whether
criminal or civil, or in any way to aid in or encourage the institution or
prosecution thereof, for damages, expenses, compensation, injunctive relief or
otherwise, arising from or based upon any Claim, and (c) none of the Claims such
Party is releasing and waiving hereunder have been sold, assigned or otherwise
transferred or encumbered (directly or indirectly) to any person or party
whatsoever, and such Party has the full right and power to grant, execute and
deliver the full and complete release and waiver contained herein.
 
8.4.           Unknown Claims.  Each Party hereto represents that it is not
aware of any claim against or involving any Party it is releasing hereunder
other than the Claims, all of which are released hereunder. Each Party hereto
acknowledges that it has been advised by legal counsel and is familiar with the
legal principle that provides that a general release does not extend to claims
which the releasor does not know or suspect to exist in its favor at the time of
executing the release, which if known by it must have materially affected its
settlement with the releasee.  Each Party hereto, being aware of said principle,
agrees to expressly waive any rights to this effect, as well as under any other
statute or common law principles of similar effect.
 
8.5.           Waiver. Company hereby waives any claims or defenses it may have
based on or pertaining to the legal capital doctrine or any other similar laws.
 
9.           Dismissal of Utah Lawsuit and Utah Arbitration. Conditioned upon
and subject to delivery of the First Installment Shares to Typenex in accordance
with Section 2 hereof, the Parties agree to cause the Utah Lawsuit and the Utah
Arbitration to be dismissed. Such dismissal shall be upon the merits and shall
occur by way of the Stipulated Motions to Dismiss and Orders of Dismissal in the
forms attached hereto as Exhibit C (the “Dismissal Documents”), to be
appropriately executed and filed with the venues in which the Lawsuits have been
filed no later than five (5) business days after the delivery of the First
Installment Shares. The Parties agree that the Dismissal Documents shall have
claim and issue preclusive effect on all claims and/or issues that were or could
have been raised in the Utah Lawsuit or the Utah Arbitration. Notwithstanding
the dismissal, the Parties agree that the judge presiding over the Utah Lawsuit
and the arbitrator presiding over the Utah Arbitration shall maintain
jurisdiction to the extent necessary to enforce the Confession. The Parties
further agree to cooperate with each other to the extent reasonably necessary in
the filing of the Dismissal Documents and to take all reasonable additional
steps necessary to effectuate the dismissal of the Lawsuits.


 
-5-

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
10.1.         No Admission of Liability. This Agreement shall not be construed
as an admission by any Party of any validity or invalidity of such Party’s
claims or defenses in any action or proceeding.  Neither this Agreement’s terms
nor the fact of this Agreement shall be offered or received in evidence or be
admissible for any reason in any form in any action or proceeding in any court
or tribunal (other than an action to enforce the terms hereof), or used,
publicized or disclosed in any manner as an admission, concession or evidence of
any liability or wrongdoing of any nature by any Party.
 
10.2.         Further Assurances.  At any time or from time to time after the
Effective Date, at the request of a Party, and without further consideration,
each of the Parties shall execute and deliver, or shall cause its respective
affiliate(s) to execute and deliver, such other agreements, instruments,
certifications or other documents as may be necessary or desirable to effectuate
the transactions and fulfill its obligations under this Agreement.
 
10.3.         Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah. Each of the parties consents to the
exclusive personal jurisdiction of the federal courts whose districts encompass
any part of Salt Lake County, Utah or the state courts of the State of Utah
sitting in Salt Lake County, Utah in connection with any dispute arising under
this Agreement, and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper. Nothing in this subsection
shall affect or limit any right to serve process in any other manner permitted
by law. COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, THE EXCHANGE AGREEMENT, OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
10.4.         Severability.  If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the Parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.
 
10.5.         Successors. This Agreement shall be binding upon the Parties and
their respective heirs, legal representatives, successors and assigns and shall
inure to the benefit of the Parties and their respective heirs, successors and
assigns.
 
10.6.         Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Parties to which
such amendment and/or waiver applies.
 
10.7.         Entire Agreement. This Agreement, together with the Exchange
Agreement, the Confession, and all other documents contemplated herein or
therein,  constitutes the sole and entire agreement between the Parties, whether
written or oral, relating to the subject matter hereof and thereof.  This
Agreement may only be amended by the Parties in writing.
 
10.8.         Attorneys’ Fees. In the event of any action at law or in equity to
enforce or interpret the terms of this Agreement or any document executed in
connection herewith, the Parties agree that the prevailing party shall be
entitled to an award of the full amount of the attorneys’ fees and expenses paid
by such prevailing party in connection with the litigation and/or dispute
without reduction or apportionment based upon the individual claims or defenses
giving rise to the fees and expenses. Nothing herein shall restrict or impair a
court’s power to award fees and expenses for frivolous or bad faith pleading.


 
-6-

--------------------------------------------------------------------------------

 
 
10.9.         Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (b) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (c) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):
 
If to Company:
 
Breathe Ecig Corp.
Attn: Joshua Kimmel
322 Nancy Lynn Lane, Suite 7
Knoxville, Tennessee 37919


If to Typenex:
 
Typenex Co-Investment, LLC
Attn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


With a copy to (which copy shall not constitute notice):
 
Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan K. Hansen
3051 West Maple Loop, Suite 325
Lehi, Utah 84043


10.10.       Counterparts. This Agreement may be signed in one or more
counterparts, which together shall constitute one document. Additionally,
facsimile signatures or signatures conveyed via e-mail in one or more
counterparts of this Agreement shall be binding.
 
10.11.       Acknowledgement. By executing this Agreement, each of the Parties
evidences that it carefully read and fully understands all of the provisions of
this Agreement.  Each Party further acknowledges that, in executing this
Agreement, it has not relied on any promise of future benefit or any statement
of any of the Parties, or anyone representing any of the Parties, whether
written or oral, not set forth in this Agreement.
 
10.12.       Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement.
 
 [Remainder of page intentionally left blank; signature page to follow]


 
-7-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.
 
EXHIBITS:


Exhibit A – Exchange Agreement
Exhibit B – Confession of Judgment
Exhibit C – Dismissal Documents


TYPENEX:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager



By: /s/ John M.
Fife                                                                      
      John M. Fife, President


 
COMPANY:


Breathe Ecig Corp.



By:           /s/ Joshua
Kimmel                                                                
Name:     _______________
Title:       _______________                     
 










[Signature Page to Settlement Agreement, Waiver and Release of Claims]

-8-

--------------------------------------------------------------------------------

 